Citation Nr: 0500602	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from March 1943 to March 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in March 2004.  A transcript 
of the hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A service record, dated in October 1944, reflects the 
appellant was treated for otitis externa during service.  In 
April 2003, the service department certified that the 
appellant was treated for right face jungle rot and a right 
ear infection between March 1945 and June 1945.  In 
correspondence received at the Board in March 2004, a VA 
physician stated that it was as likely as not that the 
appellant's hearing loss was related to service.  Treatment 
for acute ear infection during service in 1944 was noted.  
The AOJ has not had an opportunity to consider the additional 
evidence submitted and there is insufficient evidence to make 
a determination as to whether any hearing loss disability is 
related to service.  38 C.F.R. § 3.326.  

The Board notes that Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held that where the notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  It indicated, however, that the 
appellant had the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, a VCAA letter 
was issued in October 2003, after the issuance of the initial 
rating decision.  Thereafter, there was no further process 
from the AOJ to the appellant, except for correspondence 
pertaining to procedural matters.  

It is clear that Pelegrini II has established that when 
notification is issued after issuance of the initial rating 
decision, proper VA process must follow.  There was no 
process following the issuance of the VCAA notification.  
Pelegrini II specifically states the process must be 
provided.  In this case, however, there was none.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should schedule the 
appellant for a VA audiological 
examination to determine the nature and 
etiology of any hearing loss.  All 
necessary tests should be performed.  
The examiner should provide an opinion 
as to whether any hearing loss 
disability identified is related to 
service, to include otitis externa or 
jungle rot.  The examiner should review 
the claims file.  A complete rationale 
should accompany any opinion provided.  

2.  The AOJ should review the additional 
evidence submitted.  

3.  The AOJ should provide process 
consistent with Pelegrini II, supra.  

4.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




